Citation Nr: 1201901	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  05-11 212	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic low back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to October 1982.

In September 2008, the Board of Veterans' Appeals (Board) denied a rating in excess of 20 percent for chronic low back strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the parties to the appeal (the Veteran, through her attorney, and a representative from VA General Counsel) filed a Joint Motion for Vacatur and Remand of the Board's decision (Motion).  The Court granted the Motion later that same month.

In September 2010, the Board determined that the Veteran's appeal with respect to the evaluation of her chronic low back strain arose from a February 1991 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board pointed out that the RO had denied a rating in excess of 10 percent for the Veteran's disability, that she had perfected an appeal with respect to that denial, and that the Board had remanded the matter for additional development in September 1992.  Thereafter, in May 1996, the RO increased the rating for the disability to 20 percent, but did not grant the full benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the matter remained pending.  Because the Veteran's claim was determined to have been pending for several years, the Board remanded the case for further development, to include development of any additional evidence pertaining to the Veteran's treatment for her service-connected low back disability since 1991.

Reviewing the record, the Board notes that a May 1993 claim for TDIU was denied by the RO in May 1996.  The Veteran was notified of the RO's decision on the matter, and she did not appeal.  However, she and her attorney have since renewed their assertion that she is unemployable as a result of her service-connected low back disability.  Accordingly, and because the Court has held that a claim for TDIU is, in essence, a component of a claim for increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will accept jurisdiction of that issue as well.

In its September 2010 remand, the Board referred to the agency of original jurisdiction (AOJ) for adjudication the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder.  Inasmuch as it does not appear that any action has been taken on that matter, the matter is again referred to the AOJ.

For the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required on her part.


REMAND

When this case was remanded in September 2010, the Board requested, among other things, that the RO assist the Veteran in obtaining copies of records from medical providers from whom she had received treatment for her low back disability since 1991.  The Board also requested that she be afforded a VA spine examination for purposes of determining the nature and extent of her service-connected low back disability.  Among other things, the examiner was to provide an opinion as to whether the Veteran had intervertebral disc disease and, if so, whether it was related to the service-connected low back strain.

Unfortunately, the requested development has not been fully completed.  The record does not reflect that the RO took any action on a December 2010 release the Veteran provided for pharmaceutical records from a private facility (Todd's Pharmacy) in Elizabeth City, North Carolina.  Nor does the record reflect that the RO followed up on an unanswered April 2011 request for relevant records from Albemarle Hospital, also located in Elizabeth City, see 38 C.F.R. § 3.159(c)(1) (2011) (indicating that VA's efforts to obtain non-Federal records will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request), or that the RO sought records or clarification pertaining to the Veteran's statements, contained in a December 2010 release, to the effect that she may have received relevant treatment at the VA Medical Center (VAMC) in Hampton, Virginia, in 2008, and that she was referred to a facility in Portsmouth, Virginia.  In addition, although the Veteran underwent an examination of the spine in June 2011, and the examiner opined that there was no evidence of radiculopathy and, hence, no intervertebral disc syndrome, the examiner did not address multiple entries in the Veteran's VA treatment records suggesting the presence of radiculopathy (including, for example, a September 2010 record from the VAMC in Richmond, Virginia, showing that the Veteran received a steroid injection "in order to modulate the inflammatory component of [b]ilateral S1 radiculopathy").

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  A remand is required.  38 C.F.R. § 19.9 (2011).

With regard to the Veteran's entitlement to TDIU, the Board notes that the Veteran has not yet received notice of the information and evidence necessary to substantiate that claim, as required by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  In addition, although the Veteran has been examined in connection with her claim for increased rating, the claims file does not contain a clear, objective opinion with respect to the impact that her service-connected disability has on her ability to obtain and retain meaningful employment.  See, e.g., Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on her ability to work).  Further development is therefore required.

Records of the Veteran's treatment at the VAMCs in Richmond and Hampton, Virginia were last obtained by the RO on December 7, 2010 and April 19, 2011, respectively.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that her claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and her representative a VCAA notice letter advising them of the evidence and information necessary to substantiate a claim for TDIU.  The Veteran and her representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Inasmuch as the prior releases have expired, ask the Veteran to provide new releases for relevant records from Todd's Pharmacy, in Elizabeth City, North Carolina, and from Albemarle Hospital, also in Elizabeth City, to particularly include any records of diagnostic imaging from Albemarle Hospital dated in May 2010.  Also ask the Veteran to identify, and provide releases for (where necessary), any other care providers who might possesses new or additional evidence pertinent to the issues on appeal, to include the care provider to whom she was reportedly referred in Portsmouth, Virginia.  If she provides adequate identifying information, and the necessary release(s), assist her in obtaining the records identified.  The new or additional (i.e., non-duplicative) evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

3.  Obtain copies of records pertaining to any treatment the Veteran received for her low back through the VAMC in Hampton, Virginia, during 2008, and since April 19, 2011.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

4.  Obtain copies of records pertaining to any treatment the Veteran has received for her low back through the VAMC in Richmond, Virginia, since December 7, 2010.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the appellant should be notified.

5.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of her low back.  The examiner should review the claims file.  After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected low back disability.

In so doing, the examiner should conduct range of motion studies on the low back, including a description of the degree at which pain begins, if any.  The examiner should also document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

The examiner should offer an opinion as to whether the Veteran has intervertebral disc syndrome (IVDS).  In so doing, the examiner should discuss the significance, if any, of VA clinical records suggesting the presence of radiculopathy (including, for example, a September 2010 record from the VAMC in Richmond, Virginia, showing that the Veteran received a steroid injection "in order to modulate the inflammatory component of [b]ilateral S1 radiculopathy"), as well as the reports of normal disc space findings on magnetic resonance imaging (MRI) in September 2004 and January 2005, and the report of a June 2009 MRI, which contains an impression of a focal dorsal central disc protrusion and a left paracentral broad-based disc bulge with rim annular tear, with no central spinal canal stenosis and no significant foraminal stenosis.

If IVDS is determined to be present, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that such syndrome is related to the Veteran's service-connected low back strain.  If it is determined that such a relationship is 50 percent or more likely, the examiner should document, to the extent possible, any neurological impairments attributable to IVDS, to include absent ankle jerk, and should also describe the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (i.e., acute signs and symptoms of IVDS that have bed rest by a physician and treatment by a physician).

Finally, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not that the service-connected disability of the Veteran's low back renders her unable to obtain or retain gainful employment.

If consultation with one or more specialists is necessary, that should be accomplished.  A complete medical rationale should be provided for all opinions expressed.

6.  After conducting any additional development deemed necessary, the claims should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and her representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

